I dissent. I am of the opinion that the evidence is insufficient to uphold the decision of the Industrial Commission granting compensation to the applicant for the total period of disability. Since, however, there is some uncontradicted evidence in the record of the applicant having received the bump mentioned in the opinion the question for determination is whether there is any evidence that such bump was the proximate cause of the entire 22 weeks of disability and the hospitalization and medical care given during such period. Sec. 42-1-43, R.S.U. 1933, provides:
"Every employee * * * who is injured * * * by accident arising out of or in the course of his employment * * * shall be entitled to receive, and shall be paid, such compensation for losssustained on account of such injury * * * and such amount for medical, nurse and hospital services and medicines * * * as is herein provided." (Italics added.)
It is only for such loss and such medical and hospital care as are sustained on account of the accidental injury that an award may be made.
The appellant at the hearing before the Commission evidently conceded that it was liable for some part of such amount. Its attorney at the outset of the hearing stated: "The point at issue is what proportion of the hospitalization and medical we are responsible for, and what portion the Hospital Fund is responsible for; and on that proportion I suppose is what you would award compensation for the time he was off."
The mere fact that the applicant received the bump, plus the fact that he was thereafter disabled, is insufficient in and of itself to establish the causal connection between such injury and the total period of disability — in face of the *Page 102 
fact, testified to by the applicant, that two weeks previous to the date of the injury he was off work for twelve days suffering from pain in the same region, which pain was the result of rheumatism according to the diagnosis of applicant's physician.
Dr. Stewart, as pointed out in the prevailing opinion, had no opinion as to whether the total period of disability was due to the injury. Dr. Richards testified that applicant's sciatica was the infectious type, the source of which, in his opinion, was a sinus infection and nasal condition, and that it was not of traumatic origin. So as to the arthritic condition. His statement that the sciatica and arthritis were possibly aggravated by the injury is the only evidence other than the occurrences themselves — if Dr. Richards' letter of September 12 be not considered — which connects the injury and resulting disability. The letter should not have been considered by the Commission without giving opportunity to appellant to have it explained or its statements controverted. In any case, the letter stated merely, in so far as adding to or subtracting from Dr. Richards' testimony at the hearing, that the area of applicant's congenital deformity "was undoubtedly strained at the time of the injury." The extent, nature or probable consequences of such strain are nowhere indicated.
I am of the opinion that the award should be set aside on the ground that there is no competent, substantial evidence to support the same, leaving it to the Commission to determine by further proceedings, if necessary, to what extent, if any, disability and the financial consequences within the act were caused by the injury.